 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRED FELEKI MARTINEZ,                             No. 1:19-cv-00108-DAD-BAM (PC)
12                          Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    CALIFORNIA STATE PRISON
      CORCORAN, et al.,                                 (Doc. Nos. 16, 18, 22)
15
                            Defendants.
16

17

18           Plaintiff Fred Feleki Martinez is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On May 7, 2019, plaintiff filed a letter, which the assigned magistrate judge interpreted as

22   a motion for preliminary injunction. (Doc. No. 16.) On May 16, 2019, the assigned magistrate

23   judge issued findings and recommendation recommending that plaintiff’s motion for preliminary

24   injunction be denied. (Doc. No. 18.) The findings and recommendation were served on plaintiff

25   and contained notice that any objections thereto were to be filed within fourteen (14) days after

26   service. (Id. at 4.)

27           On May 20, 2019, the assigned magistrate judge screened plaintiff’s complaint, and found

28   that plaintiff stated cognizable claims for use of excessive force in violation of the Eighth
                                                        1
 1   Amendment against defendants Rubio, Alcocer, and Quintana; for failure to intervene against

 2   defendants Stroud and Alcocer; and for deliberate indifference to serious medical needs against

 3   defendants Rubio, Alcocer, Quintana, and Stroud. (Doc. No. 19.) The assigned magistrate judge

 4   found that plaintiff’s complaint failed to state any other cognizable claims for relief. (Id.)

 5   Plaintiff was ordered to file either a first amended complaint or a written notice informing the

 6   court that he was willing to proceed only on the cognizable claims identified by the court within

 7   thirty (30) days. (Id. at 9–10.)

 8           On June 10, 2019, after discovering that plaintiff had been transferred to a new prison, the

 9   magistrate judge ordered the Clerk of the Court to re-serve the May 16, 2019 findings and

10   recommendation and the May 20, 2019 screening order on plaintiff at his new institution of

11   confinement. (Doc. No. 20.) The magistrate judge ordered that, in light of the re-service, any

12   objections to the May 16, 2019 findings and recommendation were due within fourteen (14) days

13   from the date of re-service. (Id. at 2.) Additionally, any first amended complaint or written

14   notice to proceed only on the claims found cognizable by the court was then made due within

15   thirty (30) days from the date that the screening order was re-served on plaintiff. (Id.)

16           On June 13, 2019, plaintiff filed a written notice stating that he did not wish to file an

17   amended complaint and that he wished to proceed only on the claims found to be cognizable in

18   the screening order.1 (Doc. No. 21.) Consequently, on June 20, 2019, the assigned magistrate

19   judge issued findings and recommendations that this action proceed on plaintiff’s cognizable

20   claims. (Doc. No. 22.) The findings and recommendations were served on plaintiff and
21   /////

22   1
       Plaintiff’s complaint sought injunctive relief in the form of a ban on the use of the outpatient
23   housing unit cells and installation of security cameras outside all mental health care crisis beds
     and suicide watch cells at California State Prison-Corcoran. (Doc. No. 1 at 6.) The assigned
24   magistrate judge found that “Plaintiff’s subsequent transfer out of Corcoran rendered his prayer
     for injunctive relief moot.” (Doc. No. 22 at 9.) Plaintiff had argued in his motion for preliminary
25   injunction that prison officials told him he would be transferred back to Corcoran. (Doc. No. 16.)
26   Since filing his motion for preliminary injunction, plaintiff has been transferred to Salinas Valley
     State Prison for further mental health treatment. (Doc. No. 26.) Should plaintiff be transferred
27   back to CSP-Corcoran, he may be able to then state a cognizable claim for injunctive relief by
     way of motion to amend his complaint. See City of Los Angeles v. Lyons, 461 U.S. 95, 105, 103
28   S. Ct. 1660, 1667, 75 L. Ed. 2d 675 (1983).
                                                         2
 1   contained notice that any objections thereto were to be filed within fourteen (14) days after

 2   service. (Id. at 10.)

 3           More than fourteen days have passed since the May 16, 2019 findings and

 4   recommendation were re-served and the June 20, 2019 findings and recommendations were

 5   served, and no objections to either have been filed.

 6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds that the

 8   assigned magistrate judge’s findings and recommendations are supported by the record and

 9   proper analysis.

10           For these reasons,

11           1.      The findings and recommendation issued on May 16, 2019 (Doc. No. 18) are

12                   adopted in full;

13           2.      Plaintiff’s motion for preliminary injunction (Doc. No. 16) is denied;

14           3.      The findings and recommendations issued on June 20, 2019 (Doc. No. 22) are

15                   adopted;

16           4.      This action shall proceed on plaintiff’s complaint, filed January 25, 2019 (Doc.

17                   No. 1), for excessive use of force in violation of the Eighth Amendment against

18                   defendants Rubio, Alcocer, and Quintana; for failure to intervene against

19                   defendants Stroud and Alcocer; and for deliberate indifference to serious medical

20                   needs against defendants Rubio, Alcocer, Quintana, and Stroud;
21           5.      All other claims and defendants are dismissed based on plaintiff’s failure to state a

22                   claim upon which relief may be granted; and

23           6.      This action is referred to the assigned magistrate judge for further proceedings.

24   IT IS SO ORDERED.
25
         Dated:     December 5, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        3
